Name: Commission Regulation (EEC) No 2829/85 of 7 October 1985 on the supply of various lots of butteroil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12 . 10 . 85 Official Journal of the European Communities No L 271 / 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 2829 / 85 of 7 October 1985 on the supply of various lots of butteroil as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES , Whereas , therefore , supply should be effected in accordance with the rules laid down in Commission Regulation (EEC) No 1354 / 83 of 17 May 1983 laying down general rules for the mobilization and supply of skimmed-milk powder , butter and butteroil as food aid ( 5 ), as amended by Regulation (EEC) No 1886 / 83 ( 6 ); whereas , in particular , the periods and terms for supply and the procedure to be used to determine the costs arising therefrom should be laid down ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products . Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 3331 / 82 of 3 December 1982 on food-aid policy and food-aid management and amending Regulation (EEC) No 2750 / 75 0 ), and in particular the first subparagraph of Article 3(1 ), Having regard to Council Regulation (EEC) No 457 / 85 of 19 February 1985 laying down implementing rules for 1985 for Regulation (EEC ) No 3331 / 82 ( 2 ), Having regard to Council Regulation (EEC) No 804 / 68 of 27 June 1968 on the common organization of the market in milk and milk products ( 3 ), as last amended by Regulation (EEC) No 1298 / 85 ( 4 ), and in particular Article 6 ( 7 ) thereof, Whereas , following the taking of a number of decisions on the allocation of food aid , the Commission has allocated to certain countries and beneficiary organizations 700 tonnes of butteroil to be supplied fob , cif or free at destination ; HAS ADOPTED THIS REGULATION: Article 1 The intervention agencies shall , in accordance with the provisions of Regulation (EEC) No 1354 / 83 , supply butteroil as food aid on the special terms set out in the Annex . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 7 October 1985 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 352 , 14 . 12 . 1982 , p. 1 . ( 2 ) OJ No L 54 , 23 . 2 . 1985 , p. 2 . ( 3 ) OJ No L 148 , 28 . 6 . 1968 , p. 13 . ( 4 ) OJ No L 137 , 27 . 5 . 1985 , p. 5 . ( 5 ) OJ No L 142 , 1 . 6 . 1983 , p. 1 . ( 6 ) OJ No L 187 , 12 . 7 . 1983 , p. 29 . No L 271 / 2 Official Journal of the European Communities 12 . 10 . 85 ANNEX Notice of invitation to tender ( 1 ) Description A 1 . Programme 1985 ( a ) legal basis Council Regulation (EEC ) No 457 / 85 ( b ) purpose Commission Decision of 6 May 1985 2 . Recipient UNRWA 3 . Country of destination Israel 4 . Stage and place of delivery cif Ashdod 5 . Representative of the recipient ( 2 ) ( 3 ) UNRWA (attn M. Andrew) 6 . Total quantity 350 tonnes 7 . Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks German 9 . Specific characteristics  10 . Packaging ( 5 ) 11 . Supplementary markings on the pack ­ aging 'TO UNRWA FOR FREE DISTRIBUTION TO PALESTINE REFUGEES / ASHDOD' 12 . Shipment period Before 31 December 1985 13 . Closing date for the submission of tenders 28 October 1985 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period Before 15 January 1986 ( b ) closing date for the submission of tenders 11 November 1985 15 . Miscellaneous ( 4 ) 12 . 10 . 85 Official Journal of the European Communities No L 271 / 3 Description B C 1 . Programme 1985 ( a ) legal basis Council Regulation (EEC) No 457 / 85 ( b ) purpose Commission Decision of 6 May 1985 2 . Recipient UNRWA 3 . Country of destination Lebanon Syria 4 . Stage and place of delivery cif Beirut cif Lattakia 5 . Representative of the recipient ( 2 ) ( 3 ) UNRWA (attn M. Andrew) 6 . Total quantity 150 tonnes 100 tonnes 7 . Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks Irish French 9 . Specific characteristics  10 . Packaging ( 5 ) 11 . Supplementary markings on the pack ­ aging 'TO UNRWA FOR FREE DISTRIBUTION TO PALESTINE REFUGEES / BEIRUT' LATTAKIA' 12 . Shipment period Before 15 December 1985 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submission of tenders  15 . Miscellaneous The costs of supply are determined by the Irish French intervention agency in accordance with Article 15 of Regulation (EEC) No 1354 / 83 ( 4 ) No L 271 / 4 Official Journal of the European Communities 12 . 10 . 85 Description D 1 . Programme 1985 ( a ) legal basis Council Regulation (EEC ) No 457 / 85 ( b ) purpose Commission Decision of 6 May 1985 2 . Recipient UNRWA 3 . Country of destination Jordan 4 . Stage and place of delivery cif Aqaba 5 . Representative of the recipient ( 2 ) ( 3 ) UNRWA (attn M. Andrew) 6 . Total quantity 100 tonnes 7 . Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks Belgian 9 . Specific characteristics  10 . Packaging ( s ) 11 . Supplementary markings on the pack ­ aging 'TO UNRWA FOR FREE DISTRIBUTION TO PALESTINE REFUGEES / AQABA' 12 . Shipment period Before 15 December 1985 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submission of tenders  15 . Miscellaneous The costs of supply are determined by the Belgian intervention agency in accordance with Article 15 of Regulation (EEC ) No 1354 / 83 ( 4 ) 12 . 10 . 85 Official Journal of the European Communities No L 271 / 5 Notes ) This Annex , together with the notice published in the OfficialJournal of the European Communities No C 208 of 4 August 1983 , page 9 , shall serve as notice of invitation to tender . ( 2 ) See list published in the Official Journal of the European Communities C 229 of 26 August 1983 , page 2 . ( 3 ) The successful tenderer shall contact the recipient as soon as possible in order to ascertain which shipping documents are required . ( 4 ) The successful tenderer shall send a copy of the shipping documents to the following address : Commission Delegation in (country of destination ) c / o 'Diplomatic Bag' (Berl . 1 / 123 ) 200 , rue de la Loi , B-1049 Brussels ( 5 ) In new bunged metal drums , coated inside with food-can varnish or having been subject to a procedure giving equivalent guarantees , of 190 to 200 kilograms ( to be indicated in the tender) net weight , fully filled and hermetically sealed in an atmosphere of nitrogen . The drums should be strong enough to withstand a long sea journey . Their composition must not be such as to be harmful to human health or to cause a change in the colour , taste or odour of their contents . Each drum must be fully leakproof.